Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Brett Scott, on December 03, 2021. The application has been amended as follows: 

3.	in the claims: 
*Claims 1, 14 and 18 have been amended.
* canceling claims 4 and 15.

	Please Rewrite the Claims as follow:
1.  (Currently amended) A media playback system comprising: 
a first control device comprising: 
a first network interface configured to wirelessly communicate using a first communication protocol; 
first user interface configured to detect user input 
at least one first processor; 
at least one first non-transitory computer-readable medium; and  
first program instructions stored on the at least one first non-transitory computer-readable medium that are executable by the at least one first processor such that the first control device is configured to: 
after receipt of a command to initiate playback of media content via the first user interface, transmit at least one message to a video playback device based on the command via the first network interface, wherein the media content comprises visual content and audio content associated with the visual content; 
a second network interface configured to wirelessly communicate using the first communication protocol; 
a third network interface configured to communicate using a second communication protocol that is different from the first communication protocol; 
at least one second processor; 
at least one second non-transitory computer-readable medium; and 
second program instructions stored on the at least one second non-transitory computer-readable medium that are executable by the at least one second processor such that the video playback device is configured to: 
join a synchrony group with at least one audio playback device; 
receive, via the second network interface, the at least one message from the first control device; 
third network interface, the media content based on the at least one message; 
determine an indication of when to begin playback of the media content; 
transmit, via the third network interface, the indication of when to begin playback of the media content to the at least one audio playback device; 
based on the indication of when to begin playback of the media content, output the media content in synchrony with playback of the audio content by the at least one audio playback device; and 
while the media content is output in synchrony with playback of the audio content by the at least one audio playback device, transmit, via the third network interface, timing information to the at least one audio playback device to cause the at least one playback device to modify playback of the audio content to maintain synchrony with playback of the media content by the video playback device; wherein transmission of the timing information comprises transmission of at least one packet comprising an indication of when to play back at least one of a plurality of sections of the audio content; and
a second control device comprising:
a second user interface configured to detect user input;
at least one third processor;
at least one third non-transitory computer-readable medium; and
third program instructions stored on the at least one third non-transitory computer-readable medium that are executable by the at least one third processor such that the second control device is configured to:
receive, via the second user interface, a command to modify the synchrony group; and
cause the synchrony group to be modified based on the received command to modify the synchrony group.

wherein the second program instructions that are executable by the at least one second processor such that the video playback device is configured to transmit timing information to the at least one audio playback device comprises program instructions that are executable by the at least one second processor such that the video playback device is configured to transmit timing information to the at least one audio playback device to cause the at least one audio device to modify a playback rate of the audio content to maintain synchrony with playback of the media content by the video playback device.

3. (Currently amended) The media playback system of claim 1, wherein the second program instructions that are executable by the at least one second processor such that the video playback device is configured to transmit timing information to the at least one audio playback device comprises program instructions that are executable by the at least one second processor such that the video playback device is configured to transmit timing information to the at least one audio playback device to cause the at least one audio playback device to modify a local clock rate.

4. (Canceled)

5. (Currently amended) The media playback system of claim [[4]] 1, wherein the third program instructions that are executable by the at least one third processor such that the second control device is configured to cause the synchrony group to be modified comprises program instructions that are executable by the at least one third processor such that the second control device is configured to transmit at least one message to the video playback device.

6. (Currently amended) The media playback system of claim 5, wherein the second program instructions that are executable by the at least one second processor  second processor such that the video playback device is configured to join the synchrony group with the at least one audio playback device based on the at least one message from the second control device.

7. (Currently amended) The media playback system of claim 1, wherein the audio content comprises a plurality of frames and wherein the second program instructions that are executable by the at least one second processor such that the video playback device is configured to transmit the timing information comprises program instructions that are executable by the at least one second processor such that the video playback device is configured to transmit at least one packet comprising an amount of time until playback of at least one of the plurality of frames.

8. (Currently amended) The media playback system of claim 1, wherein the audio content comprises a plurality of frames and wherein the second program instructions that are executable by the at least one second processor such that the video playback device is configured to transmit the timing information comprises program instructions that are executable by the at least one second processor such that the video playback device is configured to transmit at least one packet comprising a presentation timestamp for at least one of the plurality of frames.

9. (Currently amended) The media playback system of claim 1, wherein the video playback device further comprises program instructions that are executable by the at least one second processor such that the video playback device is configured to determine a network latency for a connection between the video playback device and the at least one audio playback device and wherein the second program instructions that are executable by the at least one second processor such that the video playback second processor such that the video playback device is configured to determine the indication of when to begin playback of the media content based on the determined network latency.

10. (Currently amended) The media playback system of claim 9, wherein the program instructions that are executable by the at least one second processor such that the video playback device is configured to determine the indication of when to begin playback of the media content comprises program instructions that are executable by the at least one second processor such that the video playback device is configured to: 
send a test packet to the at least one audio playback device at a first time based on a local clock of the video playback device; 
receive an acknowledgement packet from the at least one audio playback device at a second time based on the local clock of the video playback device; 
determine a test packet delay calculation based on a difference between the second time and the first time; and 
determine the network latency based on the test packet delay calculation.

11. (Previously presented) The media playback system of claim 1, wherein the at least one audio playback device comprises a first playback device and wherein the playback system further comprises the first playback device.

12. (Currently amended) The media playback system of claim 11, wherein the first playback device comprises: 
fourth network interface configured to communicate using the second communication protocol; an audio amplifier; 
a speaker coupled to the audio amplifier; 
at least one fourth processor; 
at least one fourth non-transitory computer-readable medium; and 
fourth program instructions stored on the at least one fourth non-transitory computer-readable medium that are executable by the at least one fourth processor such that the first playback device is configured to: 
receive, via the fourth network interface, the indication of when to begin playback of the media content from the video playback device; 
based on the indication of when to begin playback of the media content, play back the associated audio content in synchrony with the video playback device using the audio amplifier and the speaker; and 
while playing back the associated audio content in synchrony with playback of the media content by the video playback device, 
after receipt of timing information from the video playback device via the fourth network interface, modify playback of the audio content based on the timing information.

13. (Currently amended) The media playback system of claim 1, wherein the video playback device is a television comprising a display and wherein the program instructions that are executable by the at least one second processor such that the video playback device is configured to output the media content comprise program instructions that are executable by the at least one second processor such that the video playback device is configured to display the visual content on the display.

first control device, a second control device, and a video playback device, the method comprising: 
	receiving, via a user interface of the first control device, a command to initiate playback of media content, wherein the media content comprises visual content and audio content associated with the visual content; 
	transmitting, via a network interface of the first control device using a first communication protocol, at least one message to a video playback device based on the command;
receiving, via a first network interface of the video playback device using the first communication protocol, the at least one message from the first control device; 
obtaining, via a second network interface of the video playback device using a second communication protocol that is different from the first communication protocol, the media content based on the at least one message;
determining, using the video playback device, an indication of when to begin playback of the media content;
transmitting, via the second network interface of the video playback device, the indication of when to begin playback of the media content to at least one audio playback device that is in a synchrony group with the video playback device;
based on the indication of when to begin playback of the media content, outputting, using the video playback device, the visual content in synchrony with playback of the associated audio content by the at least one audio playback device; [[and]]
while outputting the visual content in synchrony with playback of the associated audio content by the at least one audio playback device, transmitting, via the second network interface of the video playback device, timing information to the at least one audio playback device to maintain synchrony with playback of the associated audio content by the at least one audio playback device, wherein transmitting the timing information comprises transmitting at least one packet comprising an indication of when to play back at least one of a plurality of sections of the media content;
receiving, via a user interface of the second control device, a command to modify the synchrony group; and
causing, via the second control device, the synchrony group to be modified based on the received command to modify the synchrony group.

15. (Canceled).

16. (Currently amended) The method of claim 14, wherein the audio content comprises a plurality of frames and wherein transmitting the least one packet comprising the indication of when to play back the at least one of the plurality of sections of the audio content comprises: transmitting, via the video playback device to the at least one audio playback device, at least one packet comprising an amount of time until playback of at least one of the plurality of frames.

17. (Currently amended) The method of claim 14, wherein the audio content comprises a plurality of frames and wherein transmitting the least one packet comprising the indication of when to play back at least one of the plurality of sections of the audio content comprises transmitting, via the video playback device to the at least one audio playback device, at least one packet comprising a presentation timestamp for at least one of the plurality of frames.

18. (Currently amended)  A media playback system comprising: 

a video playback device comprising: 
first network interface configured to wirelessly communicate over at least one wireless local area network (WLAN) using a first communication protocol;
 a second network interface configured to wirelessly communicate using a second communication protocol that is different from the first communication protocol;
at least one first processor; 
at least one first non-transitory computer-readable medium; and 
first program instructions stored on the at least one first non-transitory computer-readable medium that are executable by the at least one first processor such that the video playback device is configured to: 
join a synchrony group with an audio playback device; 
after receipt of a command to initiate playback of media content via the second network interface from a first control device, obtain the media content based on the command via the second network interface, wherein the media content comprises visual content and audio content associated with the visual content; 
determine an indication of when to begin playback of the media content; 
transmit, via the first network interface, the indication of when to begin playback of the media content to the audio playback device; 
based on the indication of when to begin playback of the media content, output the media content in synchrony with playback of the audio content by the audio playback device; 
while the media content is output in synchrony with playback of the audio content by the audio playback device, transmit, via the first network interface, timing information to the audio playback device to maintain synchrony with playback of the media content by the video playback device, wherein transmission of the timing information comprises transmission of at least one packet comprising an indication of when to play back at least one of a plurality of sections of the audio content;
receive, from a second control device via the first network interface, a command to modify the synchrony group; and
modify the synchrony group based on the received command to modify the synchrony group; and 
the audio playback device comprising: 
a third network interface configured to wirelessly communication over at least one wireless local area network (WLAN); 
an audio amplifier; 
a speaker coupled to the audio amplifier; 
at least one second processor; 
at least one second non-transitory computer-readable medium; and 
second program instructions stored on the at least one second non-transitory computer-readable medium that are executable by the at least one second processor such that the audio playback device is configured to: 
after receipt of the indication of when to begin playback of the media content from the video playback device via the third network interface, play back the associated audio content in synchrony with the video playback device using the audio amplifier and the speaker based on the indication of when to begin playback of the media content; and 
while playing back the associated audio content in synchrony with playback of the visual content by the video playback device, 
after receipt of timing information from the video playback device via the third network interface, modify playback of the audio content based on the timing information.

19. (Currently amended) The media playback system of claim 18, wherein the second program instructions that are executable by the at least one second processor such that the audio playback device is configured to modify playback of the audio content comprises program instructions that are executable by the at least one second processor such that the audio playback device is configured to: modify a playback rate of the audio content based on the timing information.

20. (Currently amended) The media playback system of claim 19, wherein the second program instructions that are executable by the at least one second processor such that the audio playback device is configured to modify the playback rate of the audio content comprise program instructions that are executable by the at least one second processor such that the audio playback device is configured to: modify a local clock based on the timing information.


Allowable Subject Matter

Claims 1-3, 5-14 and 16-20 (Renumbered 1 – 18) are allowed.
 
The following is an examiner’s statement for reasons for allowance:
Claims 1-3, 5-14 and 16-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italic limitation:
	In Claim 1, join a synchrony group with at least one audio playback device; 
receive, via the second network interface, the at least one message from the first control device; 
obtain, via the third network interface, the media content based on the at least one message; 
determine an indication of when to begin playback of the media content; 
transmit, via the third network interface, the indication of when to begin playback of the media content to the at least one audio playback device; 
based on the indication of when to begin playback of the media content, output the media content in synchrony with playback of the audio content by the at least one audio playback device; and 
while the media content is output in synchrony with playback of the audio content by the at least one audio playback device, transmit, via the third network interface, timing information to the at least one audio playback device to cause the at least one playback device to modify playback of the audio content to maintain synchrony with playback of the media content by the video playback device; wherein transmission of the timing information comprises transmission of at least one packet comprising an indication of when to play back at least one of a plurality of sections of the audio content; and a second control device comprising:
a second user interface configured to detect user input;
at least one third processor;
at least one third non-transitory computer-readable medium; and
third program instructions stored on the at least one third non-transitory computer-readable medium that are executable by the at least one third processor such that the second control device is configured to:
receive, via the second user interface, a command to modify the synchrony group; and
cause the synchrony group to be modified based on the received command to modify the synchrony group, in combination with the other limitations recited as specified in claim 1. 

	In Claim 14, determining, using the video playback device, an indication of when to begin playback of the media content;
transmitting, via the second network interface of the video playback device, the indication of when to begin playback of the media content to at least one audio playback device that is in a synchrony group with the video playback device; based on the indication of when to begin playback of the media content, outputting, using the video playback device, the visual content in synchrony with playback of the associated audio content by the at least one audio playback device; [[and]] while outputting the visual content in synchrony with playback of the associated audio content by the at least one audio playback device, transmitting, via the second network interface of the video playback device, timing information to the at least one audio playback device to maintain synchrony with playback of the associated audio content by the at least one audio playback device, wherein transmitting the timing information comprises transmitting at least one packet comprising an indication of when to play back at least one of a plurality of sections of the media content; receiving, via a user interface of the second control device, a command to modify the synchrony group; and causing, via the second control device, the synchrony group to be modified based on the received command to modify the synchrony group., in combination with the other limitations recited as specified in claim 14.

	In Claim 18, join a synchrony group with an audio playback device; 
after receipt of a command to initiate playback of media content via the second network interface from a first control device, obtain the media content based on the command via the second network interface, wherein the media content comprises visual content and audio content associated with the visual content; determine an indication of when to begin playback of the media content; transmit, via the first network interface, the indication of when to begin playback of the media content to the audio playback device; 
based on the indication of when to begin playback of the media content, output the media content in synchrony with playback of the audio content by the audio playback device; and while the media content is output in synchrony with playback of the audio content by the audio playback device, transmit, via the first network interface, timing information to the audio playback device to maintain synchrony with playback of the media content by the video playback device, wherein transmission of the timing information comprises transmission of at least one packet comprising an indication of when to play back at least one of a plurality of sections of the audio content;
receive, from a second control device via the first network interface, a command to modify the synchrony group; and modify the synchrony group based on the received command to modify the synchrony group, in combination with the other limitations recited as specified in claim 18.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KHALED M KASSIM/Primary Examiner, Art Unit 2468